Citation Nr: 9921261	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for frostbite of the feet, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for numbness and weakness 
in the lower extremities.

3.  Entitlement to service connection for headaches as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf War.

4.  Entitlement to service connection for chronic fatigue 
syndrome as an undiagnosed illness incurred as a result of 
service in the Southwest Asia theater of operations during the 
Persian Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1986 to June 1992.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in which the regional office (RO) 
denied service connection for headaches and chronic fatigue 
syndrome as undiagnosed illnesses resulting from service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
and denied a separate disability evaluation for subjective 
complaints of numbness and weakness of the lower extremities, 
which were rated as part of the service-connected irritable bowel 
syndrome with somatoform disorder.

The veteran and his representative have asserted, at least by 
implication, that he has perfected an appeal concerning his 
request for a rating in excess of 10 percent for residuals of 
frostbite of the feet.  As the Board finds no timely substantive 
appeal concerning that issue, it will be dismissed.

In claims filed in June and August 1992, the veteran sought 
service connection for frostbite of the hands and feet.  The June 
1992 rating decision which granted service connection for 
frostbite did not identify the anatomical part or parts affected.  
In a November 1992 letter, the veteran requested a separate 
rating for frostbite of the feet.  By letter dated in January 
1993, the RO informed the veteran that the current rating 
pertained to frostbite of the feet.  In February 1993 and 
thereafter, the veteran filed statements which can be construed 
as claims for service connection for frostbite of the hands.  The 
veteran's claim for frostbite of the hands is referred to the RO 
for appropriate action.

The veteran has also made informal claims for service connection 
for black-out spells, and for headaches claimed as secondary to 
his service connected disability from irritable bowel syndrome 
with somatoform disorder.  Such claims have not been adjudicated 
by the RO and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By a rating decision in September 1992, the RO granted 
entitlement to service connection for frostbite of the feet, and 
awarded a 10 percent disability rating.

2.  In a May 1994 rating decision, the RO confirmed and continued 
the 10 percent rating for frostbite.

3  The regional office notified the appellant of the May 1994 
rating decision by a letter dated May 24, 1994.

4.  The appellant's representative filed a notice of disagreement 
concerning the issues denied by the May 1994 rating decision on 
June 15, 1994.

5.  The regional office issued a statement of the case concerning 
the issue of an increased rating for frostbite in December 1994.

6.  The appellant filed his substantive appeal in July 1995.

7.  During his active military service, the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf War.

8.  After his separation from service, the veteran developed 
compensable disability from an undiagnosed illness manifested by 
neurologic signs and symptoms of peripheral polyneuropathy of the 
lower extremities with subjective complaints of numbness and 
weakness in the legs.

9.  The veteran's current headaches are not due to an undiagnosed 
illness or to any disease or injury incurred or aggravated during 
the veteran's active military service. 

10.  The record contains no medical evidence that the veteran 
incurred chronic fatigue during his active military service.

11.  The veteran does not have compensable disability from 
chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board of Veterans' 
Appeals concerning the issue of an increased rating for 
frostbite.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1998).

2.  Service connection is warranted for an undiagnosed illness 
manifested by neurologic signs and symptoms of diffuse sensory 
peripheral polyneuropathy of the lower extremities of unknown 
etiology, with subjective complaints numbness and weakness in the 
legs.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1998).

3.  Service connection is not warranted for an undiagnosed 
illness manifested by headaches.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

4.  The appellant has not submitted evidence of a well-grounded 
claim for service connection for an undiagnosed illness 
manifested by chronic fatigue.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating for Frostbite

Appellate review of an RO decision is initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 
1991).  An appeal consists of a timely filed NOD in writing, and 
after a statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (1998).  An NOD is 
a written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction.  38 C.F.R. 
§ 20.201 (1998).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' Appeals," 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  A substantive appeal must be filed 
within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b) (1998).  A substantive 
appeal postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed to 
be five days prior to the date of receipt of the document by the 
Department of Veterans Affairs (VA).  38 C.F.R. § 20.305 (1998).

On May 24, 1994, the RO notified the veteran of its decision to 
deny a rating in excess of 10 percent for frostbite.  He filed a 
timely NOD on June 15, 1997.  In December 1994, the RO furnished 
him a SOC which addressed the same issue.  The RO advised him in 
an accompanying letter that to perfect his appeal he must file a 
timely substantive appeal.  In July 1995, the RO received a VA 
Form 9.  The form and accompanying statement did not identify the 
issue of increased rating for frostbite.  The RO received nothing 
from the veteran or his representative between the December 1994 
SOC and the July 1995 VA Form 9 that discussed the rating for the 
frostbite.

As the veteran had been notified of the RO's decision on May 24, 
1994, and as he had been furnished a SOC in December 1994, he 
would have had until May 24, 1995 to file a timely substantive 
appeal or a request for an extension of time.  The substantive 
appeal was not received until July 10, 1995.  The Board finds 
that the veteran did not timely file a substantive appeal on the 
issue of entitlement to an increased rating for frostbite.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter referred 
to as the Court) has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the expiration of 
the time limit for such filing an extension of time within which 
to file a substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  The Court opined that the Secretary was correct in 
arguing that the "formality" of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of disagreement 
and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issue of entitlement to an increased rating for 
residuals of frostbite.

II.  Service Connection for Undiagnosed Illness

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Service connection may be granted for a disability for a veteran 
who served in the Southwest Asia theater of operations during the 
Persian Gulf War when there are objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, headache, muscle pain, joint pain, or signs or symptoms 
of gastrointestinal, neurologic, or respiratory illness.  The 
requirements for granting service connection for this type of 
undiagnosed illness include the following:  (1) the illness must 
become manifested during either active military, naval, or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code in Part 4 of 38 C.F.R., not later 
than December 31, 2001; (2) the medical evidence cannot be 
attributed to any known clinical diagnosis; (3) there must be 
objective evidence that is perceptible to an examining physician 
and other, non-medical indicators that are capable or independent 
verification; (4) a minimum of a six month period of chronicity; 
and (5) no affirmative evidence which relates the undiagnosed 
illness to a cause other than being in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(2) 
(1998).  Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic.  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3) (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b) (1998).

The law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim which is meritorious on its own or is capable of 
substantiation.  See Murphy v. Derwinski, Vet. App. 78, 81 
(1990).  The three elements of a well-grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet each of 
the three elements.  However, for the second element, the kind of 
evidence to make a claim well grounded depends upon the types of 
issues presented by the claim.  Grottveit v. Derwinski, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnosis, competent 
medical evidence is required.  Id. at 93.

The claimant is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  He had service in the Southwest Asia theater of 
operations from October 1990 to April 1991.

A.  Numbness and Weakness in the Lower Extremities

The RO has characterized the issue pertaining to the captioned 
claim as entitlement to a separate rating for numbness and 
weakness of the lower extremities.  The RO has rated the numbness 
and weakness of the lower extremities as part of the service-
connected irritable bowel syndrome with somatoform disorder.  In 
essence, the veteran's claim is for service connection for a 
disorder manifested by such symptoms.  The Board concludes that 
such claim is well grounded.  There is evidence that the veteran 
has developed compensable disability from an undiagnosed illness 
with neurologic signs and symptoms.

When seen by a neurologist in October 1993, his complaints were 
of numbness in both ankles and feet during the preceding six 
years.  The same neurologist had performed nerve conduction 
studies of the right leg in August 1993.  The results were 
normal.  On examination, the veteran's station and gait were 
unremarkable.  Muscle stretch reflexes were 1-2+ bilaterally and 
were symmetrical.  Plantar responses were down going.  There were 
no abnormal reflexes.  The examiner reported among his diagnoses 
status post frostbite mild peripheral neuropathy.  However, the 
same examiner reported in December 1993 that there was no 
evidence of peripheral neuropathy.  Rather, the neurologist 
indicated that the veteran's complaints were consistent with a 
chronic fatigue syndrome of unclear etiology.  Subsequently dated 
private medial records show that the veteran continued to have 
subjective complaints of lower extremity numbness.  

VA outpatient treatment notes dated in April 1994 indicate that 
the veteran told the examiner that the duration of his symptoms 
of bilateral lower extremity numbness and weakness had been one 
and one-half years.  He attributed the symptoms to an in-service 
right ankle injury in 1992.  On examination, muscle strength in 
all groups was 5/5.  Muscle tone was normal in the lower 
extremities.  Gait was normal.  Toe walking was normal.  Heel 
walking was difficult due to pain in the right ankle.  Sensation 
in the left lower extremity to pinprick, light touch, and pain 
was intact.  There was reduced sensation to pinprick and pain on 
the medial side of the right calf extending to the upper medial 
side of the foot.  The examiner reported that the neurological 
examination was normal and that the veteran's complaints of 
weakness and fatigue were likely to be secondary to chronic 
fatigue syndrome.

The veteran has undergone several VA examination in which 
findings pertinent to the above-captioned claim have been made.  
During a VA examination in October 1994, the veteran's complaints 
included numbness in his legs.  On examination, there was no 
joint swelling or deformity.  There was no muscle atrophy or 
tenderness.  There was no objective evidence of pain at rest or 
on manipulation of the feet.  There was no rigidity or spasm.  
Circulation in the feet was normal.  There was no swelling or 
callus formation.  The strength and mobility of the ankles, feet, 
and toes were normal.  The examiner recorded a diagnosis of 
numbness of the lower extremities, without evidence of arterial 
insufficiency.

The veteran was seen in a VA Gulf War clinic in February 1997.  
The symptoms he described included numbness in his feet, legs, 
and thighs.  The examiner noted that extensive work-up by a 
private health maintenance organization had revealed no definite 
diagnosis and no organic problems such as peripheral neuropathy 
or myelopathy.  Arterial studies had been negative.  The examiner 
reported an impression of numbness in his legs of unknown cause.

The veteran testified in May 1999 that he began to experience 
symptoms of numbness and pain in his legs after his return from 
Southwest Asia during his hospitalization in 1991 and 1992.  
Service medical records contain no indication that, during his 
active military service, he had complaints, diagnoses, or 
treatment for any disorder of the lower extremities manifested by 
numbness or weakness.  However, he has current disability from 
peripheral neuropathy in his lower extremities.  At the time of 
his hearing before the undersigned member of the Board, he 
submitted a copy of a report of an electromyelogram/nerve 
conduction study dated in January 1999.  The examiner, who had 
tested the veteran in 1993, noted a clear downward progression of 
polyneuropathy, more sensory than motor axonal.  There was no 
clear etiology.

Until the January 4, 1999 electrodiagnostic report submitted at 
the hearing in May 1999, there had been no objective evidence of 
a neurological disorder, and the veteran's complaints of numbness 
and weakness of the lower extremities had been considered due to 
a somatoform disorder, based on a diagnosis in the report of an 
October 1994 VA examination report.  The January 1999 report 
provides evidence of "objective indications" that the veteran 
has bilateral, chronic, peripheral neuropathy of the lower 
extremities, described as diffuse axonal polyneuropathy, the 
etiology of which is unknown.  The veteran's symptoms of an 
undiagnosed illness meets the chronicity requirements of 
38 C.F.R. § 3.317.  Although the veteran's peripheral 
polyneuropathy was described by his private neurologist as 
diffuse and mainly sensory, it is clear that he meets the 
criteria for mild paralysis of the various nerves involved.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8521-8525 (1998).  Thus, the 
disorder has developed to a compensable degree as measured by the 
rating criteria within the time provided by 38 C.F.R. § 3.317.  
The record contains no affirmative evidence that the illness was 
not incurred during active service in Southwest Asia, nor any 
affirmative evidence of a supervening cause.  Therefore, the 
Board concludes that service connection is warranted for an 
undiagnosed illness manifested by signs or symptoms of numbness 
and weakness in the legs.  Consequently, a separate rating should 
be assigned for the service-connected numbness and weakness in 
the legs.

B.  Headaches

The veteran has submitted a well-grounded claim for service 
connection for headaches.  This conclusion is supported by 
evidence that he had chronic headaches during his active duty 
service and that he has had continuous disability from headaches 
since his separation from service.  

Service medical records show that the veteran had frequent 
complaints of headaches after his return from Southwest Asia.  In 
August 1991, his symptoms were diagnosed as migraine headache.  
During treatment in November 1991, he complained of dizziness and 
headache associated with nausea and vomiting.  During an 
ophthalmology consultation in December 1991, the veteran reported 
complaints of eye pain and headache.  The examiner reported an 
impression of nonspecific ocular symptoms suggestive of migraine 
attack.  Treatment notes dated in January 1992 contain a 
diagnosis of questionable migraine headache.  He complained of 
headaches on several other occasions in January 1992.  His 
complaints of headaches are documented in treatment notes dated 
in February and March 1992.  Headache syndrome is listed among 
the diagnoses reported in a medical board addendum dated in April 
1992.

The veteran also complained of headaches on the several occasions 
that he was seen by a private neurologist in the latter part of 
1993 and in March 1994.  The examiner reported an impression of 
tension headaches.

In August 1997, the veteran underwent a VA neurological 
examination.  The examiner noted that the veteran was taking 
Depakote for headaches.  The veteran reported that he had daily, 
bitemporal headaches.  The examiner found no objective 
indications of a neurological impairment.  He reported that the 
chronic, daily headaches were secondary to analgesics.

The veteran underwent a special Gulf War examination in November 
1997.  He reported that when he awoke in the morning, he had 
diarrhea, nausea, and headache.  After examining the veteran, the 
examiner reported that there was no evidence of objective medical 
illness  that would cause the chronic headaches of which the 
veteran complained.  He commented further that the veteran's 
headache symptoms were not characteristic of migraine and had 
none of the stigmata of migraine.

In a letter dated in April 1998, a neurologist who specialized in 
sleep disorders noted the veteran's complaints of nighttime 
headaches.  Also noted was medication with butalbital and 
Depakote.

The Board has reviewed the entire record and finds that the 
veteran began to experience frequent headaches after his service 
in Southwest Asia.  Various diagnoses have been considered for 
the headaches, including migraine and tension headaches.  Most 
recently, they have been attributed to analgesic abuse.  As the 
current headaches have been attributed to a cause, namely, 
analgesic abuse, they are not a manifestation of an undiagnosed 
illness.  Furthermore, the record does not show that they are due 
to a disease or injury incurred or aggravated during the 
veteran's active military service.  Consequently, the record does 
not support a grant of service connection for headaches, claimed 
as a manifestation of an undiagnosed illness.  


C.  Chronic Fatigue Syndrome

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for an 
undiagnosed illness manifested by chronic fatigue is not well 
grounded.  Although the RO did not specifically state that it 
denied such claim that it was not well grounded, the Board 
concludes that this error was not prejudicial to the claimant.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is not 
well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service connection on 
the merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits of 
the claim included, at least by inference, the argument that 
sufficient evidence to establish a well-grounded claim is of 
record.  Therefore, the Board finds that it is not necessary to 
remand the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well grounded.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA is 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed the 
appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in December 
1997, and in the statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and which 
he should submit for a well-grounded claim.  Unlike the situation 
in Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, would 
render his claim well-grounded.

As with the symptoms of leg numbness and headache, the veteran's 
current complaints of fatigue are well documented.  In a letter 
dated in March 1994, a private physician reported that the 
veteran's complaints were consistent with chronic fatigue 
syndrome, but the etiology of the syndrome was unknown.  The 
veteran has submitted a copy of a certification signed by a 
private physician in December 1998 indicating that he had had 
chronic, recurrent headache with fatigue and leg numbness for six 
to seven years.  The physician reported that the veteran was 
permanently disabled.

Service medical records do not show that the veteran had 
complaints of chronic fatigue during his active military service.  
However, he has developed disability from an illness manifested 
by fatigue within the time provided in 38 C.F.R. 
§ 3.317(a)(1)(i).  He has manifested "signs" as defined in 
38 C.F.R. § 3.317(a)(2), that is, medical evidence perceptible to 
an examining physician.  By history, physical examination, and 
laboratory tests, his disability from chronic fatigue cannot be 
attributed to any known clinical diagnosis.  The disability has 
persisted for more than six months.  The record contains no 
affirmative evidence that the illness was not incurred during the 
veteran's active service in Southwest Asia, nor any affirmative 
evidence that the illness was caused by a supervening condition 
or event that occurred between the veteran's departure from 
Southwest Asia and the onset of the illness.  

Since the veteran did not incur signs of chronic fatigue during 
his active service, it must be shown that he now has compensable 
disability from the illness.  Diagnostic Code 6354 provides the 
rating criteria for Chronic Fatigue Syndrome.  Under that 
diagnostic code, a 10 percent rating is assigned for debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs and 
symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by continuous 
medication.  A 20 percent rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs and 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, or 
which wax and wane, resulting in periods of incapacitation of at 
least two but less than four weeks total duration per year.  For 
the purpose of evaluating this disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.

A review of the available records does not show that the veteran 
has been incapacitated, as defined in the note following 
Diagnostic Code 6354, by his chronic fatigue or that he has been 
prescribed medication specifically for chronic fatigue.  Although 
it has been shown that the veteran has continued to complain of 
general fatigue, it has not been shown or contended by the 
veteran that his undiagnosed disability has been so debilitating 
as to result in periods of incapacitation, that is, periods 
requiring both bed rest and treatment by a physician.  Further, 
it is not shown that medication is required to control his 
symptoms of fatigue.  As there is no showing of compensable 
disability from chronic fatigue as defined by the rating 
criteria, the Board finds that the claim for service connection 
for an undiagnosed illness manifested by chronic fatigue is not 
well grounded.


ORDER

The claim for an increased rating for frostbite of the feet is 
dismissed.

Service connection is granted for undiagnosed illness manifested 
by numbness and weakness in the legs.

Service connection is denied for undiagnosed illness manifested 
by headaches and by chronic fatigue.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

